Title: From John Adams to Isaac Smith Sr., 2 September 1785
From: Adams, John
To: Smith, Isaac Sr.


          
            Sir
            Grosvenor Square Septr. 2. 1785
          
          I Yesterday made a Visit to your old Friend Mr Boylston, and his Nephew at their Sugar House on Pauls Wharf, Upper Thames Street. They have a pretty Situation, and a good Room with a Bow Window, which shews them the whole Scæne of the River, upwards to Blackfryars Bridge and downwards a great Way. We are to have a View from this Window of the Lord Mayors Show.
          These gentlemen represent to me, a mighty Bustle about the Whale Fishery here, and the great Number of Ships employed in it, this Year. But Mr Boylston thinks it will not answer, to any Profit upon the whole, tho many Persons are now adventuring in it.
          
          I wish you would inform me, sir whether our Massachusetts Merchants have found any Markett for their Oil, and where and upon what Terms? All the Cities of Europe might use it to advantage in their Lamps. The English will worm Us out of the Supply even of France, if We dont exert ourselves.
          I wish that, instead of banishing our own Whaling Captains and Men as Tories, Absentees &c, our Governor or Legislature, would take off all Difficulties in the Way of their returning home issue a Proclamation commanding their Return or give some bounty, or do whatever may be more prudent, for the Purpose. it is a Shame that We should Suffer ourselves to be outgeneralled in the Whale Trade, which is our Glory. Let not my Countrymen depend upon any Assistance from me in this Business at this Court. I have seen enough to make me wholly dispair of it, untill you shall have found other Marketts, and taken other Measures. The Irish discover an Inclination to trade with Us, without knowing how, or in what.— I wish you would inform me in what Way Commerce may be cultivated to Advantage with that Country.
          There is like to be a long negotiation between Great Britain and Ireland. The twenty Resolutions having failed, it is probable that in another session of Parliament there may be Proposals of Commissaries to treat, or of an Union of the two Kingdoms or both. What will be the Event I know not. but nothing I think will be soon Settled. Meantime, I think America should be attentive to this Transaction and consider how she is interested in it.
          I am sir with great regard, Your / most obedient servant
          
            John Adams
          
        